Case: 5:15-cr-00106-DCR-MAS Doc #: 238 Filed: 08/24/20 Page: 1 of 4 - Page ID#: 1465




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

    UNITED STATES OF AMERICA,                     )
                                                  )
           Plaintiff,                             )    Criminal Action No. 5: 15-106-DCR
                                                  )
    V.                                            )
                                                  )
    JAMES TYLER CUNDIFF,                          )        MEMORANDUM ORDER
                                                  )
           Defendant.                             )

                                     ***   ***   ***    ***

         Defendant James Tyler Cundiff was sentenced to a 33-months’ incarceration after

  pleading guilty to one count of conspiring to distribute oxycodone. [Record No. 116] He has

  now filed a motion seeking compassionate release under Title 18 of the United State Code §

  3582(c)(1)(A)(i).     [Record No. 237]    The motion will be denied because Cundiff’s

  circumstances do not warrant relief.

         Section 3582(c)(1)(A) allows a defendant to file a motion to reduce his sentence and

  specifies conditions upon which a Court may grant relief. One condition is “extraordinary and

  compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Cundiff relies

  on this provision and argues that two reasons justify relief. He seeks “home confinement due

  to the extraordinary circumstances related to the COVID-19, and also the sudden change in

  [his] mother’s health, who is suffering from stage 4 cancer.” [Record No. 237, p. 1]

         To determine whether “extraordinary and compelling reasons warrant” a sentence

  reduction, the Court first looks to the policy statements promulgated by the United States

  Sentencing Commission. See 18 U.S.C. § 944(t) (directing the Commission to promulgate


                                              -1-
Case: 5:15-cr-00106-DCR-MAS Doc #: 238 Filed: 08/24/20 Page: 2 of 4 - Page ID#: 1466




  policy statements for the modification provisions of § 3582(c)(1)(A)(i)). The application notes

  to the United States Sentencing Guidelines Manual, section 1B1.13, set forth four categories

  of extraordinary and compelling reasons that may justify a sentence reduction: “medical

  condition of the defendant,” “age of the defendant,” “family circumstances,” or “other reasons

  . . . [a]s determined by the Director of the Bureau of Prisons,” where “there exists in the

  defendant’s case an extraordinary reason other than, or in combination with, the reasons

  described” therein. U.S.S.G. § 1B1.13 n. 1.

         The policy statements provide detailed criteria for finding that “medical condition of

  the defendant” justify a reduction, such as where:

         (i) The defendant is suffering from a terminal illness (i.e., a serious and
         advanced illness with an end of life trajectory). A specific prognosis of life
         expectancy (i.e., a probability of death within a specific time period) is not
         required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
         sclerosis (ALS), end-stage organ disease, and advanced dementia.
         (ii) The defendant is—
                 (I) suffering from a serious physical or medical condition,
                 (II) suffering from a serious functional or cognitive impairment, or
                 (III) experiencing deteriorating physical or mental health because of the
                 aging process,
         that substantially diminishes the ability of the defendant to provide self-care
         within the environment of a correctional facility and from which he or she is not
         expected to recover.

  U.S.S.G. § 1B1.13 n. 1(A). Similarly, “family circumstances” are defined to include:

         (i) The death or incapacitation of the caregiver of the defendant's minor child or
         minor children.
         (ii) The incapacitation of the defendant's spouse or registered partner when the
         defendant would be the only available caregiver for the spouse or registered
         partner.

  U.S.S.G. § 1B1.13 n.1 (C).

         Cundiff has not shown that any of these conditions are present. While Cundiff

  acknowledges that he has no serious medical issues, he nevertheless contends that he is “at risk


                                                -2-
Case: 5:15-cr-00106-DCR-MAS Doc #: 238 Filed: 08/24/20 Page: 3 of 4 - Page ID#: 1467




  of contracting” COVID-19. [Record No. 237, p. 3] The policy statements define extraordinary

  circumstances by referencing specific current medical conditions of the defendant. Cundiff

  does not allege that he is currently suffering from any illness, certainly not one that impairs his

  ability to care for himself in the prison environment. For the same reason, a generalized fear

  of contracting COVID-19 does not justify relief. See United States v. Peaks, No. 16-20460,

  2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020) (a “generalized risk of contracting

  COVID-19 and potentially developing the more severe symptoms is not akin to the type of

  ‘extraordinary and compelling reasons’ justifying compassionate release identified by the

  Sentencing Commission”).

         Cundiff also requests that this Court find that the COVID-19 pandemic is “[an]other

  reason[]” that entitles him to relief. [Record No. 237, p. 2] Section 1B1.13 n. 1 allows the

  Bureau of Prisons to determine when other reasons constitute grounds for relief. This Court

  has declined to “consider defendants’ stated ‘other’ extraordinary and compelling reasons for

  compassionate release,” and Cundiff does not argue that the Court should reconsider its

  position. United States v. Brummett, No. 6: 07-103-DCR, 2020 WL 1492763, at *3 (E.D. Ky.

  Mar. 27, 2020); United States v. Washington, No. 5: 13-020-DCR, 2019 WL 6220984, at *1-

  2 (E.D. Ky. Nov. 21, 2019).

         Finally, although the Court is sympathetic to Cundiff’s arguments about his mother’s

  medical condition, it is not a family circumstance that entitles him to relief. The policy

  statements focus on family circumstances that would leave either a dependent spouse or child

  without care. Even if Cundiff’s mother fell into this category, he has not alleged that he is the

  only available caregiver during her battle with cancer.

         Accordingly, it is hereby

                                                 -3-
Case: 5:15-cr-00106-DCR-MAS Doc #: 238 Filed: 08/24/20 Page: 4 of 4 - Page ID#: 1468




        ORDERED that Defendant James Tyler Cundiff’s motion for compassionate release

  [Record No. 237] is DENIED.

        Dated: August 24, 2020.




                                         -4-
